DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a plurality of control surfaces”. It is unclear whether this plurality of control surfaces is the same as the propulsor-blown control surfaces recited in claim 1. For purposes of examination, Examiner will interpret that they are the same. 
Claim 6 recites the limitation " propellers" in line 1.  However, the specification and drawings point to the same figure for the propulsors taught in claim 1 and the propellers in claim 6 (103; Fig. 2). For purposes of examination, "propellers" in claim 6 has been interpreted to be synonymous with "propulsors" in claim 1.
Claim 9 recites the limitation "the hovering angle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 7, 9, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tibbits et al. (WO 2019/241768) in view of Zhang et al. ("Numerical Research of a Propeller Plane Based on Actuator Disc Model"). 
Regarding claim 1, Tibbitts et al. teaches a vertical takeoff and vertical landing, flying-wing, tail sitter aircraft (10), the aircraft comprising: 
a) conventional takeoff and/or conventional landing capability (page(s) 9, lines 26 – 30);
b) propulsor-blown control surfaces (the air flow from 22 and 24 will affect the flow over 46L and 46R); 
(c) a fly-by-wire control system (2204; Fig. 22; page(s) 18; lines 24-26, 33);
d) relaxed static pitch stability (tailless aircraft inherently have relaxed/negative static pitch stability); and
e) six or more propulsors (24, 22, 34, 32, 44, 42, 33, 35);
i. driven by electric motors (146);
iii. configured to blow air over more than half of the total wing area (the propulsors, in combination, are configured to blow air over more than half of the total area of 20; Fig. 1).
Tibbitts et al. does not specifically teach that the six or more propulsors have actuator disk diameters between one third and three times the average chord length of the wing. However, Zhang et al. teaches using the actuator disc theory (Page 1 section 1. Introduction; paragraph 3) to optimize the design of propellers for an aircraft (Abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have used the actuator disc theory to have optimized the actuator disk diameters between one third and three times the average chord length of the wing in order to reduce computational cost while still optimizing the design of the propulsors. 
Regarding claim 2, Tibbitts et al. as modified by Zhang et al. teaches wherein the aircraft is configured to accommodate one or more occupants in a prone position in horizontal flight (Fig. 4; page(s) 7; lines 33 – 34), and with the one or more occupants standing in vertical flight (Fig. 5; page(s) 5; lines 16 – 18).
Regarding claim 3,  Tibbitts et al. as modified by Zhang et al. teaches that the aircraft further includes a plurality of control surfaces (elevons 46L and 46R; Fig. 1), wherein the plurality of control surfaces can act independently and/or in concert and function as elevators, ailerons, or air brakes (elevons combine the functions of elevators and ailerons and in order to provide steering for the aircraft, the elevons must be able to act independently and/or in concert).
Regarding claim 4, Tibbitts et al. as modified by Zhang does not specifically teach three or more sets of the control surfaces on a left wing, and three or more sets of the control surfaces on a right wing. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include three or more sets of control surfaces on each wing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, doing so would provide a more precise control of the aircraft. 
Regarding claim 5, Tibbitts et al. as modified by Zhang et al. discloses that the aircraft which does not perform horizontal takeoff, but can perform a horizontal landing (page(s) 13; lines 21 – 28 and page(s) 16; lines 19, 27). 
Regarding claim 6, Tibbitts et al. as modified by Zhang et al. teaches that the propellers (propellers of 24, 22, 34, 32, 44, 42, 33, 35; Figs. 1, 3, 5) may be folded in horizontal flight (page(s) 12; lines 10, 18 – 20). 
Regarding claim 7, Tibbitts et al. as modified by Zhang et al. teaches with a minimum of three points of contact with the ground when the aircraft is landing vertically (page(s) 9; lines 24 – 26).
Regarding claim 9, Tibbitts et al. as modified by Zhang et al. does not specifically teach where the three or more points of contact are arranged taking into account a hovering angle of the aircraft to minimize tipping forward or backwards when touching down in a vertical landing. However, Tibbitts et al. teaches wherein the aircraft is capable of being transitioned from vertical to a park position (page(s) 13; lines 21 – 28: "the flight control flight modes consist of a. Transition from park to vertical, b. Vertical takeoff and climb, c. Transition to cruise (level) flight, d. Transition to vertical orientation, e. Vertical descent and landing, and f. Transition to park"), wherein the park position is partially horizontal (page(s) 9; lines 20 – 22: "the parked vehicle starts on the ground, positioned at about a 36-degree angle with respect to a horizontal ground plane 120"). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have taken into account the hovering angle of the aircraft in vertical flight in order to minimize tipping forward or backwards of the aircraft upon landing vertically. 
Regarding claim 10, Tibbitts et al. as modified by Zhang et al. teaches wherein the fuselage section is slightly inclined forward when the aircraft is on the ground in vertical flight configuration (Fig. 24). 
Regarding claim 16, Tibbitts et al. further teaches wherein the aircraft further comprising batteries (150; Fig. 14) disposed within and distributed along the span of the wing (150; disposed within and distributed along 20; page(s) 10; lines 28 – 31). 

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tibbits et al. (WO 2019/241768) as modified by Zhang et al. and further in view of Roehrdanz et al. (US 5,887,820). 
Regarding claim 11, Tibbitts et al. as modified does not teach that the aircraft comprises a forward skid, with the forward skid being a removable component. However, Tibbitts et al. teaches wherein the aircraft is capable of landing horizontally in case of emergency and Roehrdanz teaches an aircraft (Figs. 1 – 3) comprising a forward skid that is removable (Claim 1, and Col. 2 lines 58 – 67 and Col 3 lines 1 – 10; Roehrdanz). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have a forward landing gear that is removable in order to be able to perform horizontal landing in case of an emergency and to have the forward landing gear be a skid in order to allow the aircraft to land on any given terrain.
Regarding claim 12, Tibbitts et al. as modified by Zhang and Roehrdanz teaches teaches wherein the forward skid is interchangeable with a nose wheel gear leg (Claim 1 and Col. 2 lines 58 – 67; Col 3 lines 1 – 10). 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tibbits et al. (WO 2019/241768) as modified by Zhang et al. and further in view of Shi Y et al. (CN 203638104). 
Regarding claim 17, Tibbitts et al. as modified by Zhang et al. fails to teach that the aircraft further comprises semi-rigid wingtip mounted probes which help right the aircraft and protect wingtips and the propulsor-blown control surfaces during landing. However, Tibbitts et al. teaches adding stiffeners to the tip of the wings (162; Fig. 14; Col. 11 lines 1 – 2) and Shi Y et al. teaches an aircraft (Fig. 5) comprising semi-rigid wingtip mounted probes (1; Fig. 1; page(s) 1 and 2). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Shi Y et al.’s wingtip mounted probes in order to allow the installation of a particular sensor without compromising the aerodynamic characteristics of the wing.

Allowable Subject Matter
Claims 8, 13, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chan (US 11358719).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642